FILE COPY




                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00113-CV


IN THE INTEREST OF L.J.H.




                              NO. 02-13-00135-CV


IN RE JESSICA MARIE HARRISON




                                    ------------

         FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                                    ORDER

                                    ------------

      On May 2, 2013, we abated this appeal and original proceeding for the

parties to mediate their dispute. Appellant/relator informed this court on June 24,

2013 that the parties had entered into an irrevocable mediated settlement
                                                                          FILE COPY




agreement that same day.           The notice of mediated settlement agreement

indicates that the agreement “fully disposes of all outstanding issues in this

pending matter.”     The agreement itself indicates that this appeal and original

proceeding will be dismissed; however, the parties have not asked this court to

reinstate this appeal and original proceeding, nor have they filed a joint motion to

dismiss.

      Accordingly, if on or before October 7, 2013, the parties do not file a

motion seeking to reinstate this appeal and original proceeding and indicating to

the court when they intend to file a joint motion to dismiss or why they do not

intend to do so, we will reinstate this appeal and original proceeding. Because

appellant/relator has filed a notice indicating that this appeal is moot, upon

reinstatement, we will proceed to dismiss the appeal and original proceeding.

See Tex. R. App. P. 42.3(b), (c); Nat’l Collegiate Athletic Ass’n v. Jones, 1
S.W.3d 83, 86 (Tex. 1999) (“Appellate courts are prohibited from deciding moot

controversies.”).

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court, and the trial court clerk.

      DATED September 30, 2013.

                                                       PER CURIAM




                                            2